29 F.3d 627
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Richard O. GOODEN, Jr., Appellant,v.Bob BLANKENSHIP, Sheriff, Faulkner City, Arkansas,Individually and in Official Capacity;  Herb Simeon, DeputySheriff, Faulkner City, Arkansas, Individually and inOfficial Capacity;  Ronald Lewis, Sergeant, Arkansas StatePolice Individually and in Official Capacity;  Harry G.Foster, Prosecutor, 20th Judicial District of Arkansas,Individually and in Official Capacity, Appellees,Gregory FRANKLIN, Sergeant, Lincoln Parish Sheriff'sDepartment, Ruston, LA, Individually and inOfficial Capacity, Defendant,Tommy J. ADKINS, District Attorney, 3rd Judicial District ofLA, Individually and Official Capacity;  Steven K. Hearn,Assistant District Attorney, Lincoln Parish, LA,Individually and Official Capacity;  Robert W. Levy,District Attorney, 3rd Judicial District of LA, his OfficialCapacity, Appellees,Wayne HOUCK, Sheriff, Lincoln Parish, LA, Individually andOfficial Capacity, Defendant,Ann C. PURVIS, Assistant District Attorney, ArkansasAttorney General's Office, Individually andOfficial Capacity;  John Does, 1-3;Lincoln Parish, Louisiana, Appellees.
No. 93-2324.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 7, 1994.Filed:  July 13, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Richard O. Gooden, Jr., appeals from the District Court's1 final order of April 12, 1993, granting summary judgment in this action brought under 42 U.S.C. Sec. 1983 and various Arkansas statutes.  As to Tommy J. Adkins, Steven K. Hearn, Robert W. Levy, and John Does, we dismiss the appeal because they are not proper parties.  As to the remaining appellees, after having carefully reviewed the record and the parties' briefs, we conclude that no error of fact or law appears and that an opinion would lack precedential value.  Thus, we affirm the judgment of the District Court without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable Henry Woods, United States District Judge for the Eastern District of Arkansas